Case: 09-40910     Document: 00511177911          Page: 1    Date Filed: 07/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 19, 2010
                                     No. 09-40910
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

ROGELIO GARZA,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 5:06-CR-959-1


Before WIENER, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Rogelio Garza appeals the district court’s judgment revoking his
supervised release and sentencing him to serve twenty-four months in prison.
According to Garza, the district court erred by concluding that he had committed
a new offense and by using this finding both to cancel his release and as a basis
for his sentence. Under Garza’s view, the evidence adduced at the revocation
hearing did not establish his commission of a new, marijuana-related offense.
The abuse of discretion standard applies to our review of the district court’s

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40910   Document: 00511177911 Page: 2        Date Filed: 07/19/2010
                                No. 09-40910

decision to rescind Garza’s release. See United States v. McCormick, 54 F.3d
214, 219 (5th Cir. 1995).
      We disagree with Garza’s arguments. Our review of the record shows no
error in connection with the district court’s conclusion that Garza committed the
new offense alleged in the Petition For Warrant or Summons because the
evidence adduced at the revocation hearing sufficed to show that it was more
likely than not that Garza committed the disputed offense.        See 18 U.S.C.
§ 3583(e)(3); see also United States v. Hinson, 429 F.3d 114, 117-18 (5th Cir.
2005); United States v. Barksdale-Contreras, 972 F.2d 111, 115 (5th Cir. 1992).
Because the district court’s conclusion concerning Garza’s commission of the new
offense was not erroneous, its use of this conclusion to revoke his release and
sentence him likewise was not erroneous.
      The judgment of the district court is AFFIRMED.




                                       2